  Case 5:19-cv-05134-PKH Document 5                Filed 07/18/19 Page 1 of 24 PageID #: 73




                       IN THE UNITED STATE DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION


ELITE AVIATION SERVI CE, LLC                                                     PLA INTIFF

VS .                                NO. 5:19-cv-05134-PKH

ACE POOLS, LLC and TRACY WELCHEL                                              DEFENDANTS


                  ANSWER AND COUNTERCLAIM BY DEFENDANTS
                     ACE POOLS, LLC and TRACY WELCHEL



       COMES NOW, Defendants Ace Pools, LLC (“Ace”) and Tracy Welchel (“Welchel”) by

and through their attorneys, Natural State Law, PLLC, and hereby answers and counterclaims

the Plaintiff’s complaint as follows:

                                        INTRODUCTION

       1.      The Plaintiff holds itself out to the public as a Federal Aviation Administration

(“FAA”) certified aircraft maintenance facility and therefore that it does aircraft repairs and

alterations in accordance with FAA rules and regulations. Contrary to Plaintiff’s advertisements

and representations, in the present case, the Plaintiff did not follow FAA rules and guidance.

Plaintiff’s acts, omissions, and conduct were so grievous and violated so many FAA regulations,

that they transformed a previously safe airplane into one that is dangerous and not safe to fly.

The acts were so grievous, that the Plaintiff maintenance facility, is now the subject of an

investigation by the FAA as to this and other airplanes they have performed work on as FAA

certified airplane mechanics.



                                               1
  Case 5:19-cv-05134-PKH Document 5                   Filed 07/18/19 Page 2 of 24 PageID #: 74



         2.    As background, Defendants delivered its aircraft to the Plaintiff maintenance

facility for the purpose of upgrading the radios and navigation portions of the plane. When the

airplane was delivered to the Plaintiff maintenance facility it was safe to fly, or in terms used by

the FAA, “Airworthy.”

         3.    The manager at the Plaintiff maintenance facility promised the Defendants the

work would be completed quickly, professionally, and most importantly, in compliance with

FAA and manufacturer’s specifications. After several delays, in April of 2019 the Plaintiff

maintenance facility claimed the upgrades were complete and told the Defendants that the

airplane was safe to fly with the new upgrades.

         4.    After a short time, the Defendants suspected things were not right with its

airplane. Based on the delays and other events, the Defendants had lost confidence in the

Plaintiff maintenance facility and therefore returned home to Oklahoma City to confer with other

pilots and mechanics. The Defendants reported symptoms of the problems to its mechanic and

to another instructor rated pilot who was familiar with the plane before it was brought to the

Plaintiff maintenance facility. The mechanic repaired the most visible malfunction, and the

instructor pilot volunteered to fly the plane to determine if there were other problems with the

plane.

         5.    At that time, the Defendants, mechanic, and instructor pilot thought the extent of

the problems were the result of and limited to the upgraded components themselves. They

decided another avionics facility should inspect the components, and the plane was brought to a

maintenance facility in Fayetteville, Arkansas.

         6.    When the maintenance facility in Fayetteville, Arkansas performed its initial

inspection it determined that;




                                                  2
  Case 5:19-cv-05134-PKH Document 5                  Filed 07/18/19 Page 3 of 24 PageID #: 75



               a)      the previous maintenance facility had not installed the components

       correctly – not in accordance with FAA rules and not in accordance with the

       manufacturer’s specifications,

               b)      in the course of installing the components it had inflicted severe damage

       to structural components of the airplane,

               c)      the damage done to the plane by the Plaintiff maintenance facility was

       such that the plane was no longer safe to fly, and

               d)      the plane may not be repairable, and if it is, it may be at a cost that exceeds

       the value of the airplane.

                                VENUE AND JURISDICTION

       7.      Venue is proper as the Defendants have removed this action, originally filed in

the Circuit Court of Washington County, Arkansas, in accordance with 28 U.S.C. § 1391(b).

Personal jurisdiction is proper in this federal district and court because the Plaintiff is a citizen

and is domiciled in this district, the acts and omissions occurred in this district, and the

Defendants are seeking a counterclaim for acts, and omissions against the Plaintiff in this federal

district. In accordance with 28 U.S.C. § 1332 there is complete diversity, as the parties are

citizens of separate states and the amount in controversy exceeds $75,000.

                                            ANSWER

       8.      Defendants admit the allegations in paragraph 1 of Plaintiff’s complaint.

       9.      Defendants admit the allegations in paragraph 2 of Plaintiff’s complaint.

       10.     Defendants admit the allegations in paragraph 3 of Plaintiff’s complaint.

       11.     Defendants deny the allegations in paragraph 4 of Plaintiff’s complaint.

       12.     Defendants admit in part and deny in part the allegations in paragraph 5 of




                                                 3
   Case 5:19-cv-05134-PKH Document 5                   Filed 07/18/19 Page 4 of 24 PageID #: 76



Plaintiff’s complaint. Defendants admit to the identification of the aircraft and the reason it was

brought to Plaintiff’s business, but denies they breached the contract, committed conversion, and

state all acts taken by Defendants was for the purpose of covering, or mitigating further damage

to the aircraft.

        13.        Defendants admit the allegations in paragraph 6 of Plaintiff’s complaint.

        14.        Defendants admit in part and deny in part the allegations in paragraph 7 of

Plaintiff’s complaint. Defendants admit paying for maintenance as it was billed but were under

the erroneous impression that the work was completed in accordance with FAA standards, as is

required by a repair facility that is FAA certified. Defendants admit to increasing the scope of

work but with the implied understanding it would be completed in accordance with FAA

standards.

        15.        Defendants admit the allegations in paragraph 8 of Plaintiff’s complaint.

        16.        Defendants admit in part and deny in part the allegations in paragraph 9 of

Plaintiff’s complaint. Defendants deny the work was complete because it was not performed

with the workmanship required by the FAA. Defendants admit a final flight was scheduled for

the first week of April, 2019.

        17.        Defendants admit in part and deny in part the allegations in paragraph 10 of

Plaintiff’s complaint. Defendants admit the date they were last at Elite Aviation Service, LLC

("Elite"), was April 2, 2019, and that they did not return the airplane to Elite. Defendants

intention to “settle up” was conditioned upon Elite’s satisfactory completion of the contracted

work, which was not done.

        18.        Defendants admit the allegations in paragraph 11 of Plaintiff’s complaint.

        19.        Defendants admit in part and deny in part the allegations in paragraph 12 of




                                                   4
  Case 5:19-cv-05134-PKH Document 5                   Filed 07/18/19 Page 5 of 24 PageID #: 77



Plaintiff’s complaint. Defendants admit that there was an acceptance flight. Defendants admit

that after an extended period of arguing and pleading with the Plaintiff to fix the plane they sent

the text in frustration after the flight. Defendants admit that they did not intend to pay the money

requested by Plaintiffs. Defendants deny that the problems with the avionics were alleged; they

were very real.

       20.        Defendants admit in part and deny in part the allegations in paragraph 12 of

Plaintiff’s complaint. Defendants admit Elite asked for additional money via email on or about

April 4, 2019, and that the airplane is 34 years old. Defendants deny the allegations that the

allegations of damage were frivolous or that the notification of a third party was intended to

avoid Elite’s invoice.

       21.        Defendants deny the allegations in paragraph 14 of Plaintiff’s complaint.

       22.        Defendants admit the allegations in paragraph 15 of Plaintiff’s complaint.

       23.        Defendants admit or deny the allegations in paragraph 16 of Plaintiff’s complaint

as stated previously in this Answer.

       24.        Defendants deny the allegations in paragraph 17 of Plaintiff’s complaint.

       25.        Defendants deny the allegations in paragraph 18 of Plaintiff’s complaint.

       26.        Defendants deny the allegations in paragraph 19 of Plaintiff’s complaint.

       27.        Defendants deny the allegations in paragraph 20 of Plaintiff’s complaint.

       28.        Defendants admit or deny the allegations in paragraph 21 of Plaintiff’s complaint

as stated previously in this Answer.

       29.        Defendants deny the allegations in paragraph 22 of Plaintiff’s complaint.

       30.        Defendants deny the allegations in paragraph 23 of Plaintiff’s complaint.

       31.        Defendants deny the allegations in paragraph 24 of Plaintiff’s complaint.




                                                  5
      Case 5:19-cv-05134-PKH Document 5               Filed 07/18/19 Page 6 of 24 PageID #: 78



          32.   Defendants deny the allegations in paragraph 25 of Plaintiff’s complaint.

          33.   Defendants lack sufficient knowledge to know what amendments Plaintiff

intends to make.

          34.   Defendants deny each and every allegation in Plaintiff’s complaint not admitted

to.

                                 AFFIRMATIVE DEFENSES

          35.   Defendants plead affirmatively that the Plaintiff lacks standing to initiate this

action.

          36.   Defendants plead affirmatively the failure to join necessary parties.

          37.   Defendants plead affirmatively that a complete and equitable relief will not be

possible without joining additional parties.

          38.   Defendants plead affirmatively the defense of failure to plead elements for causes

of action pursuant to Ark. R. Civ. P. 8 and 12.

          39.   Defendants plead affirmatively the defense of failure of consideration.

          40.   Defendants plead affirmatively the defense of failure of to comply with FAA

rules and regulations resulting in the airplane not being Airworthy.

          41.   Defendants plead affirmatively the defense of prior breach.

          42.   Defendants plead affirmatively the defense of denial of any agreement.

          43.   Defendants plead affirmatively the defense of set-off.

          44.   Defendants plead affirmatively the defense of recoupment.

          45.   Defendants plead affirmatively the defense of accord, release and satisfaction.

          46.   Defendants plead affirmatively the defense of failure to perform conditions

timely and in good faith.




                                                  6
  Case 5:19-cv-05134-PKH Document 5                  Filed 07/18/19 Page 7 of 24 PageID #: 79



       47.     Defendants plead affirmatively the defense of fraud, unfair and deceptive trade

practices, false, deceptive, and unconscionable trade practices in the State of Arkansas.

       48.     Defendants plead affirmatively the defense of acting professionally, reasonably,

and competently as a professional airplane mechanic in performing repairs in accordance with

industry standards, manufacturers specifications, and FAA regulations.

       49.     Defendants plead affirmatively the defense of negligence.

       50.     Defendants plead affirmatively the denial of any ownership interest by Plaintiff.

       51.     Defendants plead affirmatively the defense of failure to comply.

       52.     Defendants plead affirmatively failure to plead with specificity damages.

       53.     Defendants plead affirmatively failure to mitigate any alleged damages.

       54.     Defendants plead any punitive damages award violates the Due Process Clause

of the United States Constitution.

       55.     Defendants plead affirmatively any punitive damages award violates the Due

Process Clause of the United States Constitution and Arkansas law in that awards involving

monetary damages and breach of contract against multiple parties not from Arkansas may not

involve evidence or an award of exemplary or punitive damages under Arkansas law or violate

Defendants’ constitutional rights.

       56.     Defendants plead affirmatively any punitive damages may not be awarded for

any actions committed across state line and involving multiple parties.

       57.     Defendants plead affirmatively that under Arkansas law that they have incurred

costs, expenses and attorney’s fees as the result of Plaintiff’s actions or inactions.

       58.     Defendants plead affirmatively and cross-claim for attorney’s fees under

Arkansas law pursuant to Ark. Code Ann. § 16-22-308 and § 16-22-309, § 4-88-113(f), and




                                                 7
  Case 5:19-cv-05134-PKH Document 5                  Filed 07/18/19 Page 8 of 24 PageID #: 80



reserve all other claims as further facts are obtained in discovery.

                                      COUNTERCLAIMS

                                           COUNT 1
                                         NEGLIGENCE

       59.     Defendants incorporate by reference the preceding paragraphs in this Answer as

though stated herein word-for-word.

       60.     Arkansas law provides the following essential elements for the offense of

negligence; (1) the existence of a duty on the part of one party to conform to a specific standard

of conduct to protect the second party; (2) breach of that duty by the first party; (3) injury to the

second party actually and proximately caused by the first party’s breach; and (4) resulting

damages to the second party or his property. Cross v. W. Waste Indus., 2015 Ark. App. 476, 7,

469 S.W.3d 820, 825 (2015).

       61.     Elite entered into a contract with Defendants to install avionics upgrades on

Defendants’ airplane.

       62.     Upon entering into a contract with the Defendants, Elite assumed a duty to the

Defendants to upgrade the avionics in a manner that was in compliance with FAA rules,

manufacturer’s specifications, and a duty to not make the airplane dangerous.

       63.     While under Elite’s control, alterations were made to the airplane that do not

comply with manufacturer’s specifications or with FAA mandates, which made the airplane

dangerous and unsafe to fly.

       64.     Elite had a duty of care, to act reasonably, and prudently in accordance with FAA

rules and regulations so that after their alteration the aircraft was Airworthy.

       65.     Elite failed to act reasonably and prudently and breached its duty of care when,

among many other discrepancies it:



                                                 8
   Case 5:19-cv-05134-PKH Document 5                   Filed 07/18/19 Page 9 of 24 PageID #: 81



                 a)      Drilled at least three holes through a structural member of the aircraft, a

         “bulkhead” in blatant violation of FAA rules and manufacturer’s specifications.

                 b)      Failed to properly install critical rivets in multiple sections of the aircraft

         thereby making the aircraft dangerous to fly.

                 c)      Failed to secure a “bridle cable,” thereby allowing it to rub against, and

         possibly bind or sever another cable which is used to control the aircraft. If the cable

         which controls the aircraft binds or is severed, the pilot will lose control of the aircraft.

         66.     Elite’s actions and malfeasance were so egregious that its actions are now the

subject of an FAA investigation.

         67.     The damage caused by Elite was hidden, concealed, and not readily discoverable

without a detailed inspection by a qualified, FAA certified, mechanic.

         68.     The damage to Defendants’ airplane is such that the airplane is dangerous. Elite

breached its duty to conform to the FAA standards and therefore breached its duty to Defendants.

         69.     By not conforming to FAA standards, the Defendants were harmed. Defendants

aircraft was not safe to fly when Plaintiff returned the aircraft to service and allowed Defendants

to fly it.

         70.     Preliminary inspections reveal that the cost to repair Plaintiff’s damage to the

airplane may exceed the fair market value of a similar airplane that is safe to fly according to

FAA rules and regulations.

         71.     Defendants are damaged because their airplane has lost substantial value and

unless it undergoes extensive, expensive, time-consuming repairs is grounded, not safe to fly

and worthless.

         72.     Defendants are further damaged because of their loss of use of the airplane has




                                                   9
  Case 5:19-cv-05134-PKH Document 5                  Filed 07/18/19 Page 10 of 24 PageID #: 82



negatively impacted the Defendants’ business operations. Defendants have had to pay hanger

fees, insurance, and other associated fees without having access to their airplane.

         73.   As a direct and proximate cause and result of Plaintiff’s breach of duty and

negligence, Defendants have been harmed and damaged in excess of $300,000 to be proven at

trial.

                                      COUNT 2
                                 BREACH OF CONTRACT


         74.   Defendants incorporate by reference the preceding paragraphs in this Answer as

though stated herein word-for-word.

         75.   Defendants into a contract with Elite for the purpose of having Elite upgrade the

navigation and autopilot systems on its plane. Prior to falling under Elite’s control, the plane

was safe to fly, or in the words of the FAA, the plane was “Airworthy.” Elite breached the

contract when it made modifications that were not in compliance with FAA or manufacturer’s

specifications which culminated in April, 2019, when it delivered to the Defendants a plane that

was unsafe to fly, not Airworthy.

         76.   A breach of contract occurs, and damages arise when there exists an enforceable

contract between two parties, one of the parties does not fulfill an element of the contract, and

the other party suffers damages. Smith v. Eisen, 97 Ark. App. 130, 139, 245 S.W.3d 160, 168–

69 (2006).

         77.   Elite makes clear in its complaint that the parties entered a contract.

         78.   After a several months of work by Elite employees, and as a result of Elite’s

actions, neither the navigation system or the autopilot system functioned as promised by Elite,

nor as intended by the manufacturer.




                                                10
  Case 5:19-cv-05134-PKH Document 5                   Filed 07/18/19 Page 11 of 24 PageID #: 83



       79.     After several months of work by Elite employees, and as a result of Elite’s

actions, sections of the plane were damaged so badly that the aircraft is no longer Airworthy and

the cost to make the plane Airworthy again will likely exceed the fair market value of the plane.

       80.     After several months of work by Elite employees, and as a result of Elite’s

actions, the Defendants have suffered compensatory damages because the airplane is now

worthless, and Defendants have suffered consequential damages because they no longer have

use of the airplane for business operations.

       81.     Elite has committed breach of contract, has damaged the Defendants, and is liable

to them for compensatory and consequential damages.

       82.     As a direct and proximate cause and result of Plaintiff’s breach of contract,

Defendants have been harmed and damaged in excess of $300,000, to be proven at trial.

                                            COUNT 3
                                             FRAUD

       83.     Defendants incorporate by reference the preceding paragraphs in this Answer as

though stated herein word-for-word.

       84.     In Arkansas, fraud occurs if one party; (1) makes a false representation of

material fact; (2) the party knows that the representation was false; (3) the party intends to induce

action or inaction by the second party in reliance upon the representation; (4) the second party

justifiably relied on the representation; and (5) the second party suffered damage as a result of

the false representation. Muccio v. Hunt, 2016 Ark. 178, 4–5, 490 S.W.3d 310, 312–13 (2016).

       85.     Elite represents itself to the public and to Defendants as an FAA certified flight

station. A maintenance facility that offers superior service which is performed by “skilled

technicians,” who install avionics that “deliver the standards the avionics manufacturer promised

year after year.” Further, they represent themselves as avionics consultants who are well versed



                                                 11
  Case 5:19-cv-05134-PKH Document 5                    Filed 07/18/19 Page 12 of 24 PageID #: 84



experts (Exhibit “A”).

       86.     Elite made these representations as part of their advertising plan to induce

Defendants and other customers to engage them to repair or upgrade their aircraft.

       87.     Elite not only promotes itself as staffed by experts; its website contains

testimonials purportedly by satisfied customers as to how good their work is (Exhibit “B”).

Additionally, if asked, Elite management tells prospective customers that their work meets all

FAA standards. Defendants relied on the oral representations made by Elite employees and

representations made in their website advertising in making their decision to enter a contract

with Elite.

       88.     The rules for repairing and upgrading an airplane are published by the FAA and

manufacturers. Elite knew or should have known that its mechanics did not follow FAA and

manufacturer procedures when working on the plane.

       89.     Plaintiff it is not listed on the FAA’s list of certified flight stations and is not a

certified maintenance facility. Therefore, Plaintiff is not authorized to perform maintenance on

the Defendants’ or any other airplane but affirmatively represented is was authorized in order to

induce the Defendants to engage the Plaintiff’s.

       90.     Plaintiff’s repairs, even if it was an authorized maintenance facility, failed to

comply with FAA rules in that it did not inspect each article upon which it performed alterations

before representing to Defendants that the plane was safe and approving the airplane to return to

service in violation of 14 C.F.R. § 145.213(a).

       91.     Plaintiff, even if it was an authorized maintenance facility, acted in wanton

violation of 14 C.F.R. § § 145.201(c)(1), when it knowingly authorized the airplane to be flown

by Defendants knowing Plaintiff had not performed the upgrade/alteration in accordance with




                                                  12
  Case 5:19-cv-05134-PKH Document 5                 Filed 07/18/19 Page 13 of 24 PageID #: 85



the applicable approved technical data acceptable to the FAA.

       92.     Inspection of the aircraft by an FAA certified third party after it was damaged by

Elite shows multiple instances where FAA and manufacturer procedures were not followed.

These discrepancies were clearly visible during the installation of the components and should

have been found during post-maintenance inspections required by the FAA.

       93.     The discrepancies are so severe that the FAA has opened an investigation as to

what happened to the plane. The investigation is ongoing.

       94.     The actions by Elite will result in the plane needing extensive, expensive, and

time-consuming repairs, other discrepancies should have been repaired during maintenance. In

any event, the plane should not have been represented as Airworthy and given to a customer to

fly.

       95.     On April 2, 2019, Elite affirmatively represented to the Defendants that the plane

was safe to fly and Airworthy.

       96.     Elite knew or should have known that their representation as to airworthiness was

false, the airplane was not Airworthy.

       97.     Elite made this affirmative representation, knowing it was false, with the

intention of inducing the Defendants to fly the plane away from their facility, so they could

charge Defendants money they did not earn.

       98.     Defendants, in reliance of Elite’s affirmative representations and assurances, and

believing the advertisements and testimonials on Plaintiff’s website, took possession of the plane

and flew it home.

       99.     As a result of Defendants’ belief of Elite’s representations, Defendants suffered

both compensatory and consequential damages.




                                               13
  Case 5:19-cv-05134-PKH Document 5                 Filed 07/18/19 Page 14 of 24 PageID #: 86



       100.    As a direct and proximate cause and result of Plaintiff’s fraud, Defendants have

been harmed and damaged in excess of $300,000, to be proven at trial.

                              COUNT 4
        VIOLATION OF THE ARKANSAS DECEPTIVE TRADE PRACTICES

       101.    Defendants incorporate by reference the preceding paragraphs in this Answer as

though stated herein word-for-word.

       102.    It is unlawful to engage in false, deceptive, unfair, fraudulent acts and omissions

in business, trade and commerce in the State of Arkansas with contracts and with consumers of

products.

       103.    Plaintiff represented and warranted that its repair facility as complying with FAA

standards and knew, or should have known, that consumers, such as Defendants would rely on

these representations and warranties.

       104.    However, the repairs performed were not reasonable and prudent and in

accordance with express representations made by Plaintiff to the Defendants in order to obtain

Defendants’ business and make profits.

       105.    Plaintiff knowingly made affirmative representations in promotion, marketing,

and advertisements that their repair facility was in compliance with FAA and manufacturer

standards and resulted in superior, safe and reliable repairs and or upgrades.

       106.    Plaintiff suppressed, concealed, and omitted the substantial and material

maintenance and inspection procedural defects.

       107.    Plaintiff’s acts and omissions were false, deceptive, unfair, and unconscionable

behavior in the course of business, trade, dealing with the public and customers who might

contract with Defendants for aircraft repair. Ark. Code Ann. §§ 4-88-107(a)(10), and (b); AMI

Civil 2900 (2012 ed.); AMI Civil 2902 (2012 ed.). These acts and omissions are actionable



                                               14
  Case 5:19-cv-05134-PKH Document 5                 Filed 07/18/19 Page 15 of 24 PageID #: 87



pursuant to Ark. Code Ann. § 4-88-113(f), which provides a private cause of action.

       108.    Defendants reasonably relied on the false, deceptive, unfair and unconscionable

acts and omissions by Plaintiff.

       109.    Plaintiff’s false, deceptive, unfair, and unconscionable behavior was the direct

and proximate cause of the Defendants’ damages.

       110.    Defendants sustained serious and permanent injuries and are entitled to damages.

       111.    As a direct and proximate cause and result of Plaintiff’s false, deceptive, unfair

and unconscionable acts and omissions, Defendants have been harmed and damaged in excess

of $300,000, to be proven at trial.

            CONTINUED TOLLING AND FRAUDULENT CONCEALMENT

       112.    Defendants incorporate by reference the preceding paragraphs in this Answer as

though stated herein word-for-word.

       113.    Throughout the time period relevant to this lawsuit, Plaintiff affirmatively

concealed, suppressed and omitted material facts from Defendants pertaining to the defective

and unsafe characteristics and unreasonably deficient condition of the Defendants’ airplane.

Plaintiff kept Defendants ignorant of vital information essential to the knowledge of and pursuit

of their claims, and, as a result, Defendants could not have discovered the hidden and concealed

defects, even upon the reasonable exercise of diligence.

       114.    Plaintiff was aware of the problem with their repair, upgrade, and inspection

procedures, or should have known of the problem, but continued to conceal and omit this

information from Defendants where they knew or should have known the aircraft repairs they

made to Defendants plane and were unsafe, defective and unreasonably dangerous for the

intended consumer.




                                               15
  Case 5:19-cv-05134-PKH Document 5                 Filed 07/18/19 Page 16 of 24 PageID #: 88



       115.    As a direct and proximate result of the negligence, breach of contract, and other

tortious acts and/or omissions as alleged herein, Defendants suffered injuries and damages as set

forth herein, for which they are entitled to compensation.

       116.    Defendants seek punitive damages for Plaintiff’s reckless, malicious, knowing

and intentional acts and omissions. Plaintiff acted in a reckless, malicious or deliberate manner

from which malice may be inferred and knew or should have known that this conduct would

naturally and probably result in damage to the Defendants.

       117.    Plaintiff continued such conduct under circumstances in conscious or deliberate

disregard of the consequences to Defendants, from which malice may be inferred.

       118.    Punitive damages are needed to punish Plaintiff and deter it and others from

similar conduct.


       WHEREFORE, Ace Pools, LLC and Tracy Welchel Plaintiffs respectfully pray that:

               a)     Plaintiff’s complaint be dismissed with prejudice;

               b)     Plaintiff take nothing, and attorney’s fees and costs be awarded to

       Defendants for defending the complaint;

               c)     Defendants be granted and awarded actual, compensatory, and

       consequential damages in a judgment against the Plaintiff for an amount in excess of the

       amount required for federal diversity jurisdiction and in excess of $300,000 to be

       determined at trial;

               d)     Defendants be granted all other proper legal and equitable relief including

       pre-and post-judgment interest, attorney fees, costs and expenses, pursuant to Ark. Code

       Ann. § 16-22-308, Ark. Code Ann. § 4-88-113(f), and any other applicable law and to




                                               16
Case 5:19-cv-05134-PKH Document 5             Filed 07/18/19 Page 17 of 24 PageID #: 89



    recover any attorney’s fees and costs incurred in recovering on any judgment against

    Plaintiffs.


                                                Respectfully submitted,


                                                By: /s/ William J. Changose
                                                William J. Changose, AR2015165
                                                NATURAL STATE LAW, PLLC
                                                900 S. Shackleford Road, Suite 705
                                                Little Rock, AR 72211
                                                (501) 916-9848, phone
                                                (855) 415-8951 facsimile
                                                william.changose@natstatelaw.com
                                                Attorney for Defendants




                                         17
  Case 5:19-cv-05134-PKH Document 5                Filed 07/18/19 Page 18 of 24 PageID #: 90




                               CERTIFICATE OF SERVICE

       I, William J. Changose, do hereby certify that a true and correct copy of the foregoing
Answer and Counterclaim has been served upon following counsel of record via U.S. Mail
postage prepaid:

Virgil W Young (AR BAR No. 79142)
vyoung@virgilyoung.com
Paul A. Young (AR Bar No. 2016127)
pyoung@virgilyoung.com
Ashley Jordan Davis (AR BAR No. 2017034)
Hale & Young PLLC
4801 North Hills Blvd.
Ste. 1550
North Little Rock, AR 72116
Phone (501) 753-4800 Facsimile (501)753-7477
Attorneys for Elite Aviation Service, LLC

on this the 18th day of July 2019


                                                     /s/ William J. Changose
                                                     William J. Changose, AR2015165




                                              18
012013425                           6789 8ÿÿ
            Case 5:19-cv-05134-PKH Document    5Filed
                                                    ÿ07/18/19
                                                             ÿ8ÿPage
                                                                           ÿ819
                                                                                  ÿof
                                                                                       624 PageID #: 91




                                               NOPQRÿPTUVOOWU
                                     0123ÿ5367ÿ89715ÿ:;<=>ÿ2?9@?73
                                            A;?BHCDAEDFGDFA
                                                 I JKI L19I <3MI




            XYZ[ \]^ÿ̀]aabcÿdbe fghYihjk i&ff klmhinofp[ gho[Yk jYiqfjqÿrk



  8789 878 91!"#$"99#"
                                             &'(ÿ*'++,-ÿ.,/                                    Exhibit
                                                                                                 A         21%
012013425                           6789 8ÿÿ
            Case 5:19-cv-05134-PKH Document    5Filed
                                                    ÿ07/18/19
                                                             ÿ8ÿPage
                                                                           ÿ820
                                                                                  ÿof
                                                                                       624 PageID #: 92

                                             &'()*+,*ÿ&)*.+/)
   ÿ1)ÿ2*)32ÿ)3/4ÿ/'52,6)*ÿ7+8)ÿ3ÿ(3*29)*ÿ).)*:ÿ2+6)ÿ;)ÿ238)ÿ,9ÿ24)ÿ2358ÿ,<ÿ39:ÿ+95237732+,9=ÿ>77ÿ,<ÿ,'*ÿ58+77)?
2)/49+/+395ÿ238)ÿ(*+?)ÿ+9ÿ24)ÿ;,*8ÿ24):ÿ?,@ÿ89,;+9Aÿ2432ÿ,'*ÿ*)('232+,9ÿ+5ÿ32ÿ5238)ÿ;+24ÿ).)*:ÿB,C=ÿD7+2)ÿ>.+,9+/5
&)*.+/)@ÿE9/=ÿ)95'*)5ÿ2432ÿ,'*ÿ3.+,9+/5ÿ+95237732+,95ÿ(*,.+?)ÿ2*,'C7)F<*))@ÿ4+A4FG'37+2:ÿ()*<,*639/)ÿ2432ÿ?)7+.)*5
                       24)ÿ5239?3*?5ÿ24)ÿ3.+,9+/5ÿ639'<3/2'*)*ÿ(*,6+5)?ÿ:)3*ÿ3<2)*ÿ:)3*=




                                              D7+2)ÿ>.+32+,9ÿ&)*.+/)@ÿHHI
                            DJ()*2ÿ>.+,9+/5ÿI,95'723925
   >77ÿ,<ÿ,'*ÿ3.+,9+/5ÿ/,95'723925ÿ3*)ÿ;)77F.)*5)?ÿ)J()*25=ÿK4):ÿ43.)ÿ89,;7)?A)ÿ,<ÿ377ÿ,<ÿ24)ÿ732)52ÿ+9ÿ3.+,9+/5
    2)/49,7,A:@ÿ35ÿ;)77ÿ35ÿ24)ÿ,7?)*ÿ*3?+,5=ÿL,'ÿ/39ÿC)ÿ5'*)ÿ2432ÿ;4)9ÿ:,'ÿ2378ÿ2,ÿ5,6),9)ÿ32ÿD7+2)ÿ>.+,9+/5
  &)*.+/)@ÿE9/=ÿ:,'ÿ;+77ÿC)ÿA)22+9Aÿ3ÿ*)/,66)9?32+,9ÿC35)?ÿ,9ÿ:)3*5ÿ,<ÿ)J()*+)9/)ÿ<*,6ÿ5,6),9)ÿ2432ÿ89,;5
                                        24)ÿ*+A42ÿ)G'+(6)92ÿ<,*ÿ:,'*ÿ3+*/*3<2=

        MNÿ&>HD&ÿK>Oÿ,9ÿ6,52ÿ>.+,9+/5ÿE95237732+,95
                      K3JÿDJ)6(2
  E<ÿ:,'*ÿ3+*/*3<2ÿ+5ÿ,.)*ÿPQ@RRRÿ(,'9?5ÿ63J+6'6ÿ/)*2+S)?ÿ238),Tÿ;)+A42@ÿ,*ÿ:,'*ÿ3+*/*3<2ÿ+5ÿ<*,6ÿ,'2ÿ,<ÿ5232)
    :,'ÿ(3:ÿ9,ÿ3??+2+,937ÿ537)5ÿ23Jÿ,9ÿ24)ÿ/,52ÿ,<ÿ24)ÿ3.+,9+/5ÿ)G'+(6)92ÿ,*ÿ+25ÿ+95237732+,9ÿ32ÿ39:ÿ,9)ÿ,<ÿD7+2)
           >.+,9+/5Uÿ<3/+7+2+)5ÿ+9ÿ24)ÿ5232)ÿ,<ÿ>*839535=ÿK4+5ÿ/39ÿ*)5'72ÿ+9ÿ24,'539?5ÿ,<ÿ?,773*5ÿ+9ÿ53.+9A5V

                            >+*/*3<2ÿW+/8'(ÿ39?ÿX)7+.)*:
        &4,*2ÿ,9ÿ2+6)YÿX,ÿ:,'ÿ9))?ÿ4)7(ÿA)22+9Aÿ:,'*ÿ3+*/*3<2ÿ(+/8)?ÿ'(ÿ,*ÿ?)7+.)*)?ÿ<,*ÿ3.+,9+/5ÿ9))?5Yÿ
                               I,923/2ÿ'5ÿ,*ÿ/377ÿ'5ÿ2,?3:Zÿ63:C)ÿ;)ÿ/39ÿ4)7(=


8789 878 91!"#$"99#"                                                                      31%
012013425                           6789 8ÿÿ
            Case 5:19-cv-05134-PKH Document    5Filed
                                                    ÿ07/18/19
                                                             ÿ8ÿPage
                                                                           ÿ821
                                                                                  ÿof
                                                                                       624 PageID #: 93




                                         &'()*+',ÿ&.*/01.
 230(.ÿ4/056017ÿ&.*/01.8ÿ961:ÿ06ÿ&;*06<+'3.8ÿ4=ÿ65>ÿ5?.*7ÿ'ÿ30@0(.+ÿ6)@A.*ÿ5Bÿ&'()*+',ÿ7.*/01.7ÿA,ÿ';;506(@.6(
 563,Cÿ4*.ÿ,5)ÿ(0*.+ÿ5Bÿ,5)*ÿ53+ÿ'/056017ÿ;'6.3ÿA)(ÿD)7(ÿ1'6E(ÿF6+ÿ(G.ÿ(0@.ÿ(5ÿF(ÿ'6ÿ);<*'+.ÿ06(5ÿ,5)*ÿ71G.+)3.H
                                     I56('1(ÿ)7ÿ5*ÿ1'33ÿ)7ÿ(5+',ÿ(5ÿF6+ÿ5)(ÿ@5*.:

                                  &'(07B'1(056ÿJ)'*'6(..
 K.ÿ7('6+ÿA.G06+ÿ5)*ÿ>5*LÿMNNO:ÿ4/056017ÿ07ÿ'ÿ15@;3.PÿA.'7(8ÿA)(ÿ5)*ÿ7('?ÿG'7ÿ(G.ÿL65>3.+<.ÿ'6+ÿ.P;.*0.61.
 (5ÿ+5ÿ0(ÿ*0<G(ÿQÿ(G.ÿF*7(ÿ(0@.:ÿ46+ÿ56ÿ(G.ÿ*'*.ÿ511)**.61.ÿ(G'(ÿ(G.*.ÿ07ÿ'ÿ;*5A3.@8ÿ,5)ÿG'/.ÿ5)*ÿ<)'*'6(..ÿ(G'(
                                      >.E33ÿ+5ÿ>G'(./.*ÿ0(ÿ('L.7ÿ(5ÿ@'L.ÿ0(ÿ*0<G(:


                                     VWXYZÿ\]X^_X`aÿbZc]X`Zdÿe_`f
            g5@. KG,ÿIG557.ÿh7H 4/056017 iK44                             &;*06<+'3. j0+.57 I56('1(ÿh7
                                      $98"ÿRÿ3425ÿ!Sÿ8ÿT8 ÿSÿ!S 9ÿU9ÿ




8789 878 91!"#$"99#"                                                                   %1%
012013425   Case 5:19-cv-05134-PKH678
                                    9 8 ÿ67889 ÿ
                                    Document       5 8
                                                       Filed
                                                         ÿ807/18/19
                                                                ÿ6ÿÿ8ÿPage
                                                                                67889 ÿ
                                                                                         2278
                                                                                             ofÿ
                                                                                                PageID #: 94
                                                                                                24




                                                 ABCDEÿCGHIBBJH
                                      "#$%ÿ'%()ÿ*+)#'ÿ,-./0ÿ$1+21)%
                                             3-14;563768869:
                                                  < =>< ?#+< .%@<




            KLMN OPQÿSPTTUVÿWUX YZ[T\[SU \OYY U]^[\_`YaV Z[`VTU ST\bYSbÿWU
                                                                                                      Exhibit
                                                                                                        B
8789 8 789                                                                                           21!
012013425   Case 5:19-cv-05134-PKH678
                                    9 8 ÿ67889 ÿ
                                                   5 8
                                                       Filed
                                                         ÿ807/18/19
                                                                ÿ6ÿÿ8ÿPage
                                                                                67889 ÿ
                                                                                         2378
                                                                                             ofÿ
                                                                                                PageID #: 95

       "##ÿ%&'&()ÿ#*+,-ÿ%&./0&ÿ12342/56
                                    Document                                                    24




   789:;<=>:ÿ@9ABC>B>ÿ@DE8CEF>GÿHCFIÿJ7K@@LÿM8EC=N
        :;=ÿOPE:=ÿ@DE8CEF>ÿQ=9DEF=GÿHCFIÿRBSEPT
   H:ÿE>ÿ8U9ÿ>B:E>V=NÿFU>:8S=9>ÿ:;B:ÿF8C:ECU=ÿ:8ÿW=ÿ:;=ÿA=TÿF8SX8C=C:ÿ:8ÿ8U9ÿF8C:ECU=Nÿ>UFF=>>Iÿ789:;<=>:
@9ABC>B>ÿ@DE8CEF>ÿHCFIÿE>ÿ=YX=9E=CF=Nÿ8CÿBPPÿ:TX=>ÿ8ZÿBE9F9BZ:IÿK=ÿB9=ÿN=BP=9>ÿZ89ÿS8>:ÿSB[89ÿ@DE8CEF>ÿQUXXPE=9>I
 7K@@ÿ;B>ÿ>X=FEBPE\=NÿECÿBDE8CEF>ÿ:98UWP=>;88:EC]Gÿ9=:98V:>GÿBCNÿUX]9BN=>ÿ<E:;ÿ>UX=9E89ÿFU>:8S=9ÿ>=9DEF=ÿZ89
^_ÿT=B9>IÿK=ÿBP>8ÿX=9Z89SÿHR`ÿBCNÿ̀aQbÿEC>X=F:E8C>IÿK=ÿ<8UPNÿW=ÿ;BXXTÿ:8ÿBC><=9ÿBCTÿcU=>:E8C>ÿT8UÿSE];:
                                                      ;BD=I
                                                         ÿ



     789:;<=>:ÿ@9ABC>B>                      OPE:=ÿ@DEB:E8CÿQ=9DEF=Gÿffg               OPE:=ÿ@DE8CEF>ÿQ=9DEF=GÿHCF
   @DE8CEF>GÿHCFIÿeÿQX9EC]NBP=                       QX9EC]NBP=                                QX9EC]NBP=


gU>:8S=9ÿg8SS=C:>
hiÿklÿmnopÿqrnksntÿuvwxÿwxnÿrvyxwvzyÿkztÿqkznrÿ{mnorkp|ÿ}ÿzv~n
nzxkz~nlnzwÿw{ÿlpÿkvo~okw|ÿsÿw{ÿxkornsÿkztÿwxnÿ~onu
kwÿrvwnÿ}mv{zv~s|h
,ÿ&'ÿ-&

xnÿwnklÿkwÿrvwnÿ}mvkwv{zÿ{nosÿnnlqrkopÿ~sw{lnoÿsnomv~nÿy{vzyÿk{mnÿkztÿnp{ztÿwxnvoÿ~{lqnwvwv{zÿw{ÿnzsonÿkrr
p{oÿonvonlnzwsÿkonÿlnwÿvzÿkÿwvlnrpÿksxv{z|ÿxkornsÿkztÿxvsÿ~onuÿwonkwÿnmnopÿ~sw{lnoÿksÿvÿwxnpÿkonÿis
qo{mvtvzyÿwvlnrpÿnntk~ÿkztÿkzwv~vqkwvzyÿp{oÿonnsws|ÿxnÿvlqo{mnlnzwsÿlktnÿvzÿwxnvoÿk~vrvwpÿ{mnoÿwxnÿqkswÿpnko
xkmnÿkrr{untÿwxnlÿw{ÿsnomv~nÿ~sw{lnosÿl{onÿn~vnzwrpÿkztÿqo{~nssÿkvo~okwÿv~rp|ÿiÿu{rtÿtnzvwnrpÿon~{llnzt
 rvwnÿ}mvkwv{zÿ{oÿp{oÿkmv{zv~sÿznnts|ÿÿ&&ÿÿ3/5&2&ÿ'




8789 8 789                                                                                           31!
012013425   Case 5:19-cv-05134-PKH678
                                    9 8 ÿ67889 ÿ
                                    Document       5 8
                                                       Filed
                                                         ÿ807/18/19
                                                                ÿ6ÿÿ8ÿPage
                                                                                67889 ÿ
                                                                                         2478
                                                                                             ofÿ
                                                                                                PageID #: 96
                                                                                                24




                                                             ÿ


                                     -./01ÿ34/56/78ÿ91:4/71;ÿ<67=
            >?@A BCDÿFC??GAÿHGI JKL?MLNG OBJJ                            PQRLMSTUVA WLTA?G F?MXUNXÿHG
                                      9"8#ÿ$ÿ3425ÿ%&ÿ'ÿ(8 ÿ&"ÿ%&9 ÿ)9*ÿ+ 




8789 8 789                                                                                           !1!
